Citation Nr: 0839230	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in January 2007, and a 
substantive appeal was received in January 2007.   

The veteran presented testimony at a Board hearing in 
September 2008.  A transcript of the hearing is associated 
with the veteran's claims folder. 

The issue of entitlement to service connection for PTSD under 
a merits analysis is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  By rating decision in May 2004, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
did not file a notice of disagreement.

2.  Evidence received since the May 2004 rating decision, by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied a service 
connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the May 2004 rating decision is 
new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran's claim for service connection for PTSD was 
originally denied by way of a May 2004 rating decision.  The 
veteran failed to file a timely notice of disagreement.  
Consequently, the May 2004 decision became final.  The 
evidence on record at the time of the May 2004 denial 
included service medical records, outpatient records from the 
Baltimore VA Medical Center dated November 2001 to December 
2003; and a VA examination dated February 2004.  It did not 
include a response to the PTSD questionnaire that the RO had 
sent to the veteran.  

Evidence submitted since the May 2004 rating decision 
includes more recent VA outpatient treatment reports, August 
2005 correspondences in which the veteran lists his alleged 
stressors; a December 2005 correspondence in which the 
veteran's VA psychologist diagnoses the veteran with PTSD; 
and the veteran's testimony before the Board.  

The Board notes that the evidence reflects a diagnosis of 
PTSD in December 2003.  However, in the May 2004 rating 
decision, the RO stated that "The evidence does not show a 
confirmed diagnosis of post traumatic stress disorder which 
would permit a finding of service connection."  As such, it 
appears that the claim was denied, in part, due to a lack of 
a diagnosis.  The other basis for denial was the fact that 
the veteran had not completed the PTSD questionnaire; and 
therefore, the RO was unable to verify (or even identify) any 
alleged stressors.  The evidence received since the May 2004 
rating decision includes a diagnosis of PTSD; and it includes 
written statements and Board testimony detailing the 
veteran's alleged stressors.    In view of the bases for the 
May 2004 denial of service connection for PTSD, the Board 
finds that the new evidence raises a reasonable possibility 
of substantiating the claim; and therefore constitutes new 
and material evidence.  The veteran's claim is therefore 
reopened.


ORDER

The veteran's claim of service connection for PTSD is 
reopened.  To this extent, the appeal is granted. 


REMAND

The veteran has testified that his duties while serving on 
the U.S.S. Okinawa from March to December 1967 included 
handling the bodies of individuals killed in action during 
the Vietnam War.  He also testified that an Army helicopter 
crashed in the waters off the ship and he witnessed the 
recovery effort.  

Although the RO has apparently accomplished some Internet 
research into the role of the U.S.S. Okinawa during the 
pertinent time period, the Board believes that VA's duty to 
assist the veteran requires a formal request to the service 
department regarding the history of the U.S.S. Okinawa.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take action to contact 
the appropriate service research unit to 
request information regarding the U.S.S. 
Okinawa during the period from March to 
December 1967, to include any information 
as to any temporary morgue function and 
any rescue/recovery action regarding an 
Army helicopter which may have crashed 
into the waters near the ship.  

2.  If, and only if, one of the claimed 
stressors is corroborated, then the 
veteran should be scheduled for a VA PTSD 
examination to ascertain whether he 
suffers from PTSD due to a corroborated 
stressor.  

3.  The RO should then review the claims 
file and determine if service connection 
is warranted for PTSD under a merits 
analysis.  If the claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


